DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 12/01/2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4, line 4 recites “the output node”, which should be --the output terminal -- because in this way is previously presented this term in the claim.  
Appropriate correction is required.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasotti et al. (US 6,232,753), hereinafter Pasotti, in view of Wang et al. (US 2010/0157692), hereinafter Wang.
Regarding claim 1, Pasotti discloses (see figures 1-3) a voltage regulator circuit (figure 2), comprising: a voltage regulator (figure 2, part 10)(column 4; line 7; a voltage regulator 10) configured to provide an output voltage (figure 2, part  at an output terminal (figure 2, part Vreg terminal); a plurality of memory cells (figure 2, part L1-Ln)(column 5; lines 15-21; memory cells) connectable at a plurality of connection nodes (figure 2, part connection nodes at upper terminals of SL1-SLn) spaced along a length of a connector (figure 2, part connection nodes at upper terminals of SL1-SLn spaced along a length of a connector) connected to the output terminal of the voltage regulator (figure 2, part Vreg terminal), wherein each one of the memory cells (figure 2, part L1-Ln) are connectable to one of the plurality of connection nodes (figure 2, part connection nodes at upper terminals of SL1-SLn; through SL1-SLn) spaced along the length of the connector (figure 2, part connection nodes at upper terminals of SL1-SLn spaced along a length of a connector); and a feedback circuit (figure 2, part feedback circuit generated by each SR1-SRn, MR1-MRn and 14) comprising a plurality of feedback loops (figure 2, part feedback loops generated by SR1/MR1/14 – SRn/MRn/14; depending of which memory cells L1-Ln is connected), each one of the plurality of feedback loops (figure 2, part each one of feedback loops generated by SR1/MR1/14 – SRn/MRn/14; depending of which memory cells L1-Ln is connected) connectable (figure 2, part through SR1/MR1 and SRn/MRn) to one the plurality of connection nodes  (figure 2, part one of connection nodes at upper terminals of SL1-SLn) spaced along the length of the conductor (figure 2, part one of connection nodes at upper terminals of SL1-SLn spaced along a length of a connector), wherein a feedback loop (figure 2, part one of the feedback loops generated by SR1/MR1/14 – SRn/MRn/14; depending of which memory cells L1-Ln is connected) of the plurality of feedback loops (figure 2, part feedback loops generated by SR1/MR1/14 – SRn/MRn/14; depending of which memory cells , when connected to a connection node (figure 2, part one of the connection nodes at upper terminals of SL1-SLn) of the plurality of connection nodes (figure 2, part connection nodes at upper terminals of SL1-SLn), is configured to provide an instantaneous voltage of the connection node (figure 2, part instantaneous voltage input to terminal 13 from one of the connection nodes at upper terminals of SL1-SLn) as a feedback (figure 2, part feedback to input 13) to the voltage regulator (figure 2, part 10), and wherein the voltage regulator is configured (figure 2, part 10), in response to the instantaneous voltage (figure 2, part instantaneous voltage input to terminal 13 from one of the connection nodes at upper terminals of SL1-SLn), regulate the output voltage (figure 2, part Vreg) to maintain the instantaneous voltage of the connection node (figure 2, part instantaneous voltage input to terminal 13 from one of the connection nodes at upper terminals of SL1-SLn) approximately equal to a reference voltage (figure 2, part Vref)(column 4; lines 7-62; Upon a first load L1 being connected to the output node OUT, the first switch SR1 will enable the first balance transistor MR1. Likewise, upon the second load L2 being connected to the output node OUT, the second switch SR2 will enable the second balance transistor MR2… Upon the first load L1 being disconnected from the system by means of the switch SL1, the corresponding balance transistor MR1 is turned off, thereby instantly decreasing the current being delivered by an amount approximately equal to that drawn by the load L1, and presently no longer necessary).
Pasotti does not expressly disclose a plurality of macros.
(see figures 1-6) a plurality of macros (figure 1, parts M1-M8) connectable at a plurality of connection nodes (figure 1, parts plurality of connection nodes between I1/R1-I2/R2) spaced along a length of a connector (figure 1, parts plurality of connection nodes between I1/R1-I2/R2 spaced along a length of a connector) connected to the output terminal of the voltage regulator (figure 1, part Voltage Regulator)(paragraph [0004]; the voltage regulator may be placed at the center of the memory, and is connected to all of the macros through metal lines).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the voltage regulator circuit of Pasotti to the plurality of macros as taught by Wang and obtain a voltage regulator circuit, comprising: a voltage regulator configured to provide an output voltage at an output terminal; a plurality of macros connectable at a plurality of connection nodes spaced along a length of a connector connected to the output terminal of the voltage regulator, wherein each one of the plurality of macros are connectable to one of the plurality of connection nodes spaced along the length of the connector; and a feedback circuit comprising a plurality of feedback loops, each one of the plurality of feedback loops connectable to one the plurality of connection nodes spaced along the length of the conductor, wherein a feedback loop of the plurality of feedback loops, when connected to a connection node of the plurality of connection nodes, is configured to provide an instantaneous voltage of the connection node as a feedback to the voltage regulator, and wherein the voltage regulator is configured, in response to the instantaneous voltage, regulate the output voltage to maintain the instantaneous voltage of the connection node approximately equal to a reference voltage, because the combination results more efficient and compact voltage regulator for macro array (paragraphs [0003] and [0004]).
(see figures 1-3) the voltage regulator (figure 2, part 10) comprises an amplifier (figure 2, part A1) and a current source (figure 2, part current source generated by MR), wherein the amplifier (figure 2, part A1) comprises a first input terminal (figure 2, part A1; 12 input terminal), a second input terminal (figure 2, part A1; 13 input terminal), and an amplifier output terminal (figure 2, part A1; 15 output terminal), wherein the reference voltage (figure 2, part Vref) is provided at the first input terminal (figure 2, part A1; 12 input terminal) and the instantaneous voltage (figure 2, part instantaneous voltage input to terminal 13 from one of the connection nodes at upper terminals of SL1-SLn) is provided at the second input terminal (figure 2, part A1; 13 input terminal), and wherein the amplifier output terminal  (figure 2, part A1; 15 output terminal) is connected to the current source (figure 2, part current source generated by MR).
	Regarding claim 3, Pasotti and Wang teach everything claimed as applied above (see claim 2). Further, Pasotti discloses (see figures 1-3) the amplifier (figure 2, part A1) is configured to determine a difference (figure 2, part A1) between the reference 2S/N: 17/010,064 voltage (figure 2, part Vref) and the instantaneous voltage (figure 2, part instantaneous voltage input to terminal 13 from one of the connection nodes at upper terminals of SL1-SLn) and regulate a source current of the current source (figure 2, part current source generated by MR) to minimize a difference (figure 2, part A1) between the instantaneous voltage (figure 2, part instantaneous voltage input to terminal 13 from one of the connection nodes at upper terminals of SL1-SLn) and the reference voltage (figure 2, part Vref).
(see figures 1-3) the current source (figure 2, part current source generated by MR) comprises a transistor (figure 2, part MR), wherein a gate of the transistor (figure 2, part gate of MR) is connected to the output terminal of the amplifier (figure 2, part A1; 15 output terminal), wherein source/drain of the transistor (figure 2, part gate of MR; source/drain) is connected to a transistor supply voltage (figure 2, part HV), and wherein drain/source (figure 2, part gate of MR; drain/source) is connected to the output node (figure 2, part Vreg terminal).
Regarding claim 5, Pasotti and Wang teach everything claimed as applied above (see claim 2). However, Pasotti does not disclose a compensation circuit coupled is series with the voltage regulator.
Wang teaches (see figures 1-6) a compensation circuit (figures 3 and 4, part CM1-CMN) coupled is series with the voltage regulator (figure 4, part voltage regulator generated by 24 and PB) (paragraph [0028]; compensation circuit).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the voltage regulator circuit of Pasotti with the compensation circuit as taught by Wang, because it provides efficient compensation for AC response and eliminate oscillation in order to obtain more accurate and stable regulation (paragraph [0028]). 
Regarding claim 6, Pasotti and Wang teach everything claimed as applied above (see claim 5). However, Pasotti does not disclose the compensation circuit comprises a RC circuit.
Wang teaches (see figures 1-6) the compensation circuit (figures 3 and 4, part CM1-CMN) comprises a RC circuit (figure 4, parts R and C modules) .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the voltage regulator circuit of Pasotti with the compensation circuit as taught by Wang, because it provides efficient compensation for AC response and eliminate oscillation in order to obtain more accurate and stable regulation (paragraph [0028]). 
Regarding claim 7, Pasotti and Wang teach everything claimed as applied above (see claim 6). However, Pasotti does not disclose the RC circuit is trimmable.
Wang teaches (see figures 1-6) the RC circuit (figure 4, parts R and C modules) is trimmable (figure 6, part number of compensation module vs. memory size) (paragraph [0028]; each of the compensation modules may include a resistor module and a capacitor module… the resistor module may include one or more resistors, and the capacitor module may include one or more capacitors… the modularized compensation circuit design, if a memory design needs to be modified to increase the size of a memory, the design of the main block may be simply modified by adding more compensation modules identical to the existing compensation module(s), with substantially no change to other parts of the main block such as error correction circuit 20).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the voltage regulator circuit of Pasotti with the compensation circuit as taught by Wang, because it provides efficient compensation for AC (paragraph [0028]). 
Regarding claim 8, Pasotti and Wang teach everything claimed as applied above (see claim 6). However, Pasotti does not disclose the RC circuit comprises a register bank comprising a plurality of resistors and a capacitor bank comprising a plurality of capacitors, the capacitor bank connected in series with the resistor bank.
Wang teaches (see figures 1-6) the RC circuit (figure 4, parts R and C modules) comprises a register bank comprising a plurality of resistors (figure 4, parts R modules) and a capacitor bank comprising a plurality of capacitors (figure 4, parts C modules), the capacitor bank (figure 4, parts C modules) connected in series with the resistor bank (figure 4, parts R modules) (paragraph [0028]; each of the compensation modules may include a resistor module and a capacitor module… the resistor module may include one or more resistors, and the capacitor module may include one or more capacitors).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the voltage regulator circuit of Pasotti with the compensation circuit as taught by Wang, because it provides efficient compensation for AC response and eliminate oscillation in order to obtain more accurate and stable regulation (paragraph [0028]). 
Regarding claim 9, Pasotti and Wang teach everything claimed as applied above (see claim 1). Further, Pasotti discloses (see figures 1-3) one memory cell (figure 2, part one of L1-Ln) of the plurality of memory cells (figure 2, part L1-Ln) is connectable to each of the plurality of connection nodes (figure 2, part connection nodes at upper terminals of SL1-SLn). However, Pasotti does not disclose one macro of the plurality of macros.
(see figures 1-6) one macro of the plurality of macros (figure 1, part one of M1-M8) is connectable to each of the plurality of connection nodes (figure 1, parts plurality of connection nodes between I1/R1-I2/R2). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the voltage regulator circuit of Pasotti to the plurality of macros as taught by Wang and obtain one macro of the plurality of macros is connectable to each of the plurality of connection nodes, because the combination results more efficient and compact voltage regulator for macro array (paragraphs [0003] and [0004]).
Regarding claim 10, Pasotti and Wang teach everything claimed as applied above (see claim 1). Further, Pasotti discloses (see figures 1-3) one memory cell of the plurality of memory cells (figure 2, part L1-Ln) is connectable to each of the plurality of connection nodes (figure 2, part connection nodes at upper terminals of SL1-SLn). However, Pasotti does not disclose multiple macros of the plurality of macros is connectable to each of the plurality of connection nodes.
Wang teaches (see figures 1-6) multiple macros of the plurality of macros (figure 1, part one of M1-M8) is connectable to each of the plurality of connection nodes (figure 1, parts plurality of connection nodes between I1/R1-I2/R2) (paragraph [0021]; in alternative embodiments, each of the power blocks PB1 through PBk needs to supply regulated voltage CVDD to more than one of the macros M1 through Mj, and hence integer k is a fraction of integer j). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the voltage regulator circuit of Pasotti to the plurality of macros as taught by Wang and obtain multiple macros of the plurality of macros is connectable to each of the plurality of connection nodes, because the combination results more (paragraphs [0003] and [0004]).
Regarding claim 11, Pasotti discloses (see figures 1-3) a voltage regulator circuit  (figure 2), comprising: a voltage regulator (figure 2, part 10)(column 4; line 7; a voltage regulator 10) configured to provide an output voltage (figure 2, part Vreg) at an output terminal (figure 2, part Vreg terminal); 3S/N: 17/010,064 a connector (figure 2, part connector that comprising the connection nodes at upper terminals of SL1-SLn) connected to the output terminal (figure 2, part Vreg terminal), the connector (figure 2, part connector that comprising the connection nodes at upper terminals of SL1-SLn) comprising a plurality of connection nodes (figure 2, part connection nodes at upper terminals of SL1-SLn) spaced along a length of the connector (figure 2, part connection nodes at upper terminals of SL1-SLn spaced along a length of the connector); a plurality of memory cells (figure 2, part L1-Ln)(column 5; lines 15-21; memory cells) connectable at the plurality of connection nodes (figure 2, part connection nodes at upper terminals of SL1-SLn) spaced along the length of the connector (figure 2, part connection nodes at upper terminals of SL1-SLn spaced along a length of the connector), wherein each one of the plurality of memory cells (figure 2, part L1-Ln) are connectable to one of the plurality of connection nodes (figure 2, part connection nodes at upper terminals of SL1-SLn; through SL1-SLn) spaced along the length of the connector (figure 2, part connection nodes at upper terminals of SL1-SLn spaced along a length of the connector); and a plurality of feedback loops (figure 2, part feedback loops generated by SR1/MR1/14 – SRn/MRn/14; depending of which memory cells L1-Ln is connected) connectable  (figure 2, part through SR1/MR1 and  at the plurality of connection nodes (figure 2, part connection nodes at upper terminals of SL1-SLn) spaced along the length of the conductor (figure 2, part connection nodes at upper terminals of SL1-SLn spaced along a length of the connector), wherein each of the plurality of feedback loops (figure 2, part each of the feedback loops generated by SR1/MR1/14 – SRn/MRn/14; depending of which memory cells L1-Ln is connected), when connected  (figure 2, part through SR1/MR1 and SRn/MRn) to a corresponding connection node of the plurality of connection nodes (figure 2, part one of the connection nodes at upper terminals of SL1-SLn), is configured to provide an instantaneous voltage  (figure 2, part instantaneous voltage input to terminal 13 from one of the connection nodes at upper terminals of SL1-SLn) of the corresponding connection node (figure 2, part one of the connection nodes at upper terminals of SL1-SLn) as a feedback (figure 2, part feedback to input 13)  to the voltage regulator (figure 2, part 10), and wherein the voltage regulator (figure 2, part 10) is configured, in response to the instantaneous voltage (figure 2, part instantaneous voltage input to terminal 13 from one of the connection nodes at upper terminals of SL1-SLn), regulate the output voltage (figure 2, part Vreg)  to maintain the instantaneous voltage (figure 2, part instantaneous voltage input to terminal 13 from one of the connection nodes at upper terminals of SL1-SLn) of the corresponding connection node (figure 2, part one of the connection nodes at upper terminals of SL1-SLn) approximately equal to a reference voltage (figure 2, part Vref)(column 4; lines 7-62; Upon a first load L1 being connected to the output node OUT, the first switch SR1 will enable the first balance transistor MR1. Likewise, upon the second load L2 being connected to the output node OUT, the second .
Pasotti does not expressly disclose a plurality of macros.
Wang teaches (see figures 1-6) a plurality of macros (figure 1, parts M1-M8) connectable at a plurality of connection nodes (figure 1, parts plurality of connection nodes between I1/R1-I2/R2) spaced along a length of the connector (figure 1, parts plurality of connection nodes between I1/R1-I2/R2 spaced along a length of a connector) connected to the output terminal of the voltage regulator (figure 1, part Voltage Regulator)(paragraph [0004]; the voltage regulator may be placed at the center of the memory, and is connected to all of the macros through metal lines).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the voltage regulator circuit of Pasotti to the plurality of macros as taught by Wang and obtain a voltage regulator circuit, comprising: a voltage regulator configured to provide an output voltage at an output terminal; 3S/N: 17/010,064 a connector connected to the output terminal, the connector comprising a plurality of connection nodes spaced along a length of the connector; a plurality of macros connectable at the plurality of connection nodes spaced along the length of the connector, wherein each one of the plurality of macros are connectable to one of the plurality of connection nodes spaced along the length of the connector; and a plurality of feedback loops connectable at the plurality of connection nodes spaced along the length of the conductor, wherein each of the plurality of feedback loops, when (paragraphs [0003] and [0004]).
Regarding claim 12, Pasotti and Wang teach everything claimed as applied above (see claim 11). Further, Pasotti discloses (see figures 1-3) the plurality of memory cells (figure 2, part L1-Ln) are connectable at the plurality of connection nodes (figure 2, part connection nodes at upper terminals of SL1-SLn) through a plurality of load switches (figure 2, parts SL1-SLn). However, Pasotti does not expressly disclose a plurality of macros.
Wang teaches (see figures 1-6) a plurality of macros (figure 1, parts M1-M8) connectable at a plurality of connection nodes (figure 1, parts plurality of connection nodes between I1/R1-I2/R2) (paragraph [0004]; the voltage regulator may be placed at the center of the memory, and is connected to all of the macros through metal lines).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the voltage regulator circuit of Pasotti to the plurality of macros as taught by Wang and obtain the plurality of macros are connectable at the plurality of connection nodes through a plurality of load switches, because the combination results more efficient and compact voltage regulator for macro array (paragraphs [0003] and [0004]).
(see figures 1-3) the plurality of feedback loops (figure 2, part the feedback loops generated by SR1/MR1/14 – SRn/MRn/14; depending of which memory cells L1-Ln is connected) are connectable to the plurality of connection nodes (figure 2, part connection nodes at upper terminals of SL1-SLn) through a plurality of feedback switches (figure 2, parts SR1/MR1 – SRn/MRn; depending of which memory cells L1-Ln is connected).
Regarding claim 14, Pasotti and Wang teach everything claimed as applied above (see claim 13). Further, Pasotti discloses (see figures 1-3) a feedback switch (figure 2, part SR1/MR1) corresponding to a selected feedback loop (figure 2, part feedback loop generated by SR1/MR1/14) associated with a selected connection node is switched-on (figure 2, part connection node at upper terminal of SL1) when a load switch (figure 2, part SL1) of a selected memory cell (figure 2, part L1) connected to the selected connection node is switched-on (figure 2, part connection node at upper terminal of SL1) (column 4; lines 7-62; Upon a first load L1 being connected to the output node OUT, the first switch SR1 will enable the first balance transistor MR1). However, Pasotti does not expressly disclose selected macro.
Wang teaches (see figures 1-6) selected macro (figure 1, part M1) (paragraph [0004]; the voltage regulator may be placed at the center of the memory, and is connected to all of the macros through metal lines).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the voltage regulator circuit of Pasotti to the plurality (paragraphs [0003] and [0004]).
Regarding claim 15, claim 9 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 16, claim 10 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 17, claim 5 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 18, claims 6-8 in combination have the same limitations, based on this is rejected for the same reasons.
Regarding claim 19, Pasotti discloses (see figures 1-3) a method (figure 2) of providing a supply voltage (figure 2, part Vreg), the method  (figure 2) comprising: providing, by a low-dropout voltage regulator (figure 2, part 10)(column 4; line 7; a voltage regulator 10), a supply voltage to a plurality of memory cells (figure 2, part L1-Ln)(column 5; lines 15-21; memory cells) connectable at a plurality of connection nodes (figure 2, part connection nodes at upper terminals of SL1-SLn) spaced along a length of a connector (figure 2, part connection nodes at upper terminals of SL1-SLn spaced along a length of a connector) connected to an output terminal (figure 2, part Vreg terminal) of the low-dropout voltage regulator (figure 2, part 10), wherein each one of the plurality of memory cells (figure 2, part each L1-Ln) are connectable to one of the plurality of connection nodes (figure 2, part one of connection nodes at upper terminals of SL1-SLn) (figure 2, part connection nodes at upper terminals of SL1-SLn spaced along a length of a connector); receiving (figure 2, part input 13) an instantaneous voltage (figure 2, part instantaneous voltage input to terminal 13 from one of the connection nodes at upper terminals of SL1-SLn) of a connection node of the plurality of connection nodes (figure 2, part one of connection nodes at upper terminals of SL1-SLn)  through a feedback loop (figure 2, part one of the feedback loops generated by SR1/MR1/14 – SRn/MRn/14; depending of which memory cells L1-Ln is connected) of a plurality of feedback loops (figure 2, part feedback loops generated by SR1/MR1/14 – SRn/MRn/14; depending of which memory cells L1-Ln is connected) connectable to the plurality of connection nodes (figure 2, part connection nodes at upper terminals of SL1-SLn) spaced along the length of the conductor (figure 2, part connection nodes at upper terminals of SL1-SLn spaced along a length of a connector) at an amplifier (figure 2, part A1) of the low-dropout voltage regulator (figure 2, part 10), wherein each one of the plurality of feedback loops (figure 2, part each of the feedback loops generated by SR1/MR1/14 – SRn/MRn/14; depending of which memory cells L1-Ln is connected) are connectable to one of the plurality of connection nodes (figure 2, part one of connection nodes at upper terminals of SL1-SLn) spaced along the length of the connector (figure 2, part connection nodes at upper terminals of SL1-SLn spaced along a length of a connector); determining, by the amplifier (figure 2, part A1), a difference (figure 2, part A1) between the received instantaneous voltage (figure 2, part instantaneous voltage input to terminal 13 from one of the connection nodes at upper terminals of SL1-SLn) and a reference voltage ; and adjusting, based on the determined difference (figure 2, part A1), an amount of a source current  (figure 2, part source current by current source generated by MR)  being sinked by a current source (figure 2, part current source generated by MR) at the output terminal (figure 2, part Vreg terminal) of the low-dropout voltage regulator (figure 2, part 10), wherein the current source (figure 2, part current source generated by MR) is connected in series with the amplifier (figure 2, part A1), and 5S/N: 17/010,064 wherein adjusting the amount of the source current being sinked (figure 2, part source current by current source generated by MR)  by the current source (figure 2, part current source generated by MR) comprises adjusting the amount of the source current (figure 2, part source current by current source generated by MR) being sinked by the current source (figure 2, part current source generated by MR) to maintain the supply voltage  (figure 2, part Vreg) approximately equal to the reference voltage (figure 2, part Vref)(column 4; lines 7-62; Upon a first load L1 being connected to the output node OUT, the first switch SR1 will enable the first balance transistor MR1. Likewise, upon the second load L2 being connected to the output node OUT, the second switch SR2 will enable the second balance transistor MR2… Upon the first load L1 being disconnected from the system by means of the switch SL1, the corresponding balance transistor MR1 is turned off, thereby instantly decreasing the current being delivered by an amount approximately equal to that drawn by the load L1, and presently no longer necessary).
Pasotti does not expressly disclose a plurality of macros.
(see figures 1-6) a plurality of macros (figure 1, parts M1-M8) connectable at a plurality of connection nodes (figure 1, parts plurality of connection nodes between I1/R1-I2/R2) spaced along a length of a connector (figure 1, parts plurality of connection nodes between I1/R1-I2/R2 spaced along a length of a connector) connected to the output terminal of the low-dropout voltage regulator (figure 1, part Voltage Regulator)(paragraph [0004]; the voltage regulator may be placed at the center of the memory, and is connected to all of the macros through metal lines).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the voltage regulator circuit of Pasotti to the plurality of macros as taught by Wang and obtain a method of providing a supply voltage, the method comprising: providing, by a low-dropout voltage regulator, a supply voltage to a plurality of macros connectable at a plurality of connection nodes spaced along a length of a connector connected to an output terminal of the low-dropout voltage regulator, wherein each one of the plurality of macros are connectable to one of the plurality of connection nodes spaced along the length of the connector; receiving an instantaneous voltage of a connection node of the plurality of connection nodes through a feedback loop of a plurality of feedback loops connectable to the plurality of connection nodes spaced along the length of the conductor at an amplifier of the low-dropout voltage regulator, wherein each one of the plurality of feedback loops are connectable to one of the plurality of connection nodes spaced along the length of the connector; determining, by the amplifier, a difference between the received instantaneous voltage and a reference voltage; and adjusting, based on the determined difference, an amount of a source current being sinked by a current source at the output terminal of the low-dropout voltage regulator, wherein the current source is connected in series with the amplifier, and 5S/N: 17/010,064 wherein adjusting the amount of the source current being sinked by the current source comprises (paragraphs [0003] and [0004]).
Regarding claim 20, claim 10 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839
	
	




	/THIENVU V TRAN/                                                 Supervisory Patent Examiner, Art Unit 2839